Citation Nr: 1715562	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for a right hip strain disability, in excess of 10 percent.

2.  Entitlement to a higher initial disability rating for generalized anxiety disorder and depressive disorder, in excess of 50 percent from November 13, 2007.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right hip strain disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

As the Veteran disagreed with the initial rating assigned following service connection for an acquired psychiatric disorder, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the service-connected acquired psychiatric disorder, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This case was previously before the Board in February 2016, where the Board remanded the issues on appeal for additional development, to include obtaining VA examinations.  April 2016 VA examination reports have been associated with the record; therefore, a remand to comply with the February 2016 Board directives is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

As discussed in more detail below, a May 2016 rating decision purportedly granted a 10 percent initial disability rating for painful motion of right hip adduction under 38 C.F.R. §  4.71a, Diagnostic Code 5253 (2016), effective April 18, 2016 (date of VA examination).  In this case, the Board will not address the propriety of a separate 10 percent rating for painful right hip adduction under Diagnostic Code 5253 (pertaining to impairment of the thigh where a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees), to include whether the separate rating violates the rule against pyramiding, because there is no notice of disagreement with the 10 percent stage of the initial rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (stating that, while generally a veteran is presumed to be seeking the highest rating, a veteran can expressly limit an appeal).  

The issues of service connection for PTSD and a low back disorder, to include as secondary to the service-connected right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal from August 31, 2007, the right hip disability has manifested as symptoms and functional impairment, including flexion to 115 degrees, extension to 15 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 30 degrees, internal rotation to 40 degrees, stiffness, lack of endurance, pain, and difficulty with sitting, standing, and walking.

2.  For the entire initial rating period from November 13, 2007, the service-connected acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anger, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  For the increased rating period from August 31, 2007, the criteria for a rating in excess of 10 percent for a right hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5252 (2016).

2.  For the entire initial rating period from November 13, 2007, the criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434-9400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the acquired psychiatric disorder issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to the service-connected right hip disability, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied through September 2007 and January 2008 letters to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 
580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2007, June 2008, and April 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions and rationale, including as to occupational and social impairment.  

The record also demonstrates that a series of VA examinations were requested by the AOJ in November 2013.  The VA examinations were subsequently cancelled in November 2013 for an unspecified reason that appears to be related to the Veteran's employment with the VA medical center where the VA examinations were scheduled to take place.

The requested VA examinations were rescheduled at a different VA medical center for January 2014.  The record reflects that the Veteran did not report for the January 2014 VA examinations.  After the claims were denied in a February 2014 supplemental statement of the case, VA received a letter from the Veteran indicating that she requested the cancellation of the November 2013 VA examinations, but was not notified about the rescheduled VA examinations in January 2014.  

A VA examination for mental disorders was scheduled for November 2014; however, the record reflects that the Veteran also did not report for the November 2014 VA examination.  In a January 2016 letter, the Veteran's representative asserted that, similar to the January 2014 VA examinations, the Veteran was not notified about the November 2014 VA examination.  

The record includes a November 2013 VA Form 27-0820 documenting a phone conversation between VA and the Veteran.  VA placed the call to clarify the Veteran's mailing address because, at the time, VA records had two current mailing addresses on file.  The November 2013 VA Form 27-0820 reflects that the Veteran provided a third mailing address to serve as the permanent mailing address.  The Veteran stated that she had relocated to attend to an ill family member, and that the relocation was for an indefinite period.  For these reasons, the February 2016 Board decision found that the Veteran had shown good cause for missing VA examinations scheduled for January 2014 and November 2014, and remanded the case for new VA examinations.  As discussed above, April 2016 VA examination reports have been associated with the record.  Thus, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the development of the claims.  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Disability Ratings Law and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Increased Rating for Right Hip Disability 

The Veteran contends generally that the service-connected right hip disability has been manifested by more severe symptoms and impairment than contemplated by the 10 percent disability rating assigned for the increased rating period from August 31, 2007.  See August 2007 claim.  

The right hip disability is currently rated under hyphenated Diagnostic Code 
5299-5252.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Hip flexion is measured from 
0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 
20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

An August 2007 VA treatment record reflects that the Veteran reported that right hip pain had worsened in severity.  A September 2007 VA treatment record reflects right hip pain.  

An October 2007 VA examination report reflects that the Veteran reported increased right hip pain, the ability to stand for 15 to 30 minutes, and the ability to walk one-quarter of a mile.  Range of motion testing reflects flexion to 125 degrees, extension to 15 degrees, and abduction to 45 degrees, each without additional limitations due to pain.   The October 2007 VA examiner assessed right hip pain, the ability to cross the right leg over the left leg, stiffness, and a normal gait.  The October 2007 VA examiner did not discern instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or inflammation.  

An April 2016 VA examination report reflects that the Veteran reported chronic right hip pain and stiffness treated with pain medication, aggravated by walking on the rough terrain of her 33 acre farm or wearing improper shoes.  The Veteran also reported the inability to lift more than 25 pounds, walk up more than two flights of stairs, or sit for longer than 45 minutes.  Range of motion testing reflects flexion to 115 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 30 degrees, and internal rotation to 40 degrees, each without additional limitations due to pain.  The April 2016 VA examiner assessed the ability to perform repetitive-use testing without additional loss of function or range of motion, and no evidence of pain with weight bearing.   

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from August 31, 2007, the right hip disability has manifested as symptoms and impairment including limitation of motion, stiffness, pain, and difficulty with sitting, standing, and walking.  During this period, the right hip disability manifested symptoms including flexion to 115 degrees, extension to 
15 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 
30 degrees, and internal rotation to 40 degrees.  The Veteran reported symptoms and functional impairment including pain, lack of endurance, stiffness, and difficulty with sitting, standing, and walking; however the evidence did not demonstrate ankylosis, flail joint, malunion, or nonunion related to the right hip.
 
The Board finds that a 10 percent disability rating is appropriate to rate the right hip disability, as a 10 percent rating recognizes the painful, limited motion that would otherwise not be compensable were it rated on limitation of motion alone.  At its worst manifestation, right hip extension was measured to 15 degrees, which is not sufficient limitation of motion for a separate compensable rating under Diagnostic Code 5251 (requiring extension limited to 5 degrees).  38 C.F.R. § 4.71a.  Similarly, the evidence does not demonstrate right hip flexion limited to 45 degrees, as required for a 10 percent rating under Diagnostic Code 5252.  Moreover, the right hip disability did not manifest limitation of abduction beyond 10 percent, the inability to cross the legs, or limitation of rotation beyond 15 percent, as required for a separate rating under Diagnostic Code 5253.  

While there is evidence of painful motion, noncompensable painful motion is already considered and rated as part of the 10 percent rating under Diagnostic Code 5299-5252.  Further, the VA examination reports show that the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  For these reasons, the Board finds that, even considering limitations of motion and function due to joint pain, a higher rating in excess of 
10 percent for the right hip disability is not warranted for any period.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  See 38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. 
§ 4.71a.  For these reasons, a separate rating for other symptoms of the right hip disability is not warranted.  

Finally, a May 2016 rating decision purportedly granted a 10 percent disability rating for painful motion of right hip adduction under Diagnostic Code 5253, effective April 18, 2016.  As discussed above, the right hip disability did not manifest limitation of abduction beyond 10 percent, the inability to cross the legs, or limitation of rotation beyond 15 percent, as required for a separate rating under Diagnostic Code 5253 for any period on appeal; however, in this case, the Board will not address the propriety of the separate 10 percent rating for right hip adduction from April 18, 2016, to include whether the separate rating violates the rule against pyramiding, because there is no notice of disagreement with the 
10 percent stage of the initial rating.  

Higher Initial Rating for Acquired Psychiatric Disorder 

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 50 percent disability rating assigned for the initial rating period from November 13, 2007.  See September 2008 notice of disagreement.  

The service-connected acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, hyphenated Diagnostic Code 9434-9400.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.   The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

Numerous VA and private treatment records throughout the entire initial rating period on appeal reflect treatment for the acquired psychiatric disorder, to include attending individual and group therapy.  An October 1995 private treatment record reflects that the Veteran reported work difficulties, to include personality problems with a boss.  The October 1995 private examiner assessed anxiety and prescribed Xanax.  A February 2001 private treatment record reflects that the Veteran reported crying episodes and a decreased appetite.  The February 2001 private examiner diagnosed depression and insomnia.  

An August 2001 VA treatment record reflects treatment for depression.  An August 2003 VA treatment record reflects an anxiety attack.  A June 2005 private treatment record reflects the Veteran sought treatment for panic attacks.  The June 2005 private examiner assessed that the Veteran was alert and tearful and that panic attacks were aggravated by stress.  An October 2007 VA treatment record reflects the Veteran reported a history of anxiety and panic attacks treated with Xanax, and denied suicidal or homicidal ideations.  A GAF score of 60 was assigned. 

A May 2007 VA treatment record reflects that the Veteran denied nightmares or feeling detached from others, constantly on guard, watchful, or easily startled.  A February 2008 VA therapy treatment record reflects the Veteran reported depression due to missing her father.    

An October 2011 VA treatment record reflects that the Veteran reported a "great" mood, that she was finally in a good place in her life, and that she had "nothing but positives to report."  A May 2012 VA treatment record reflects that the Veteran denied little interest or pleasure in doing things or feeling down, depressed, or hopeless.  An April 2013 VA treatment record reflects that the Veteran sought emergency treatment for a panic attack, and denied suicidal or homicidal ideation.  A June 2015 VA treatment record reflects that the Veteran sought treatment for a panic attack.  

The Veteran underwent VA mental health examinations in June 2008 and April 2016.  The June 2008 VA examination report reflects that the Veteran reported a few close relationships, good relationships with her husband and family, full-time employment, chronic sleep impairment, anger, anxiety, panic attacks, and depression.  The Veteran also reported assaulting her husband on one occasion, and denied hallucinations, a history of suicide, suicidal or homicidal thoughts, or episodes of violence.  The June 2008 VA examiner assessed mild to moderate symptoms of depression and moderate symptoms of anxiety.  A GAF score of 67 was assigned.  

The April 2016 VA examination report reflects that the Veteran reported anxiety, sleep impairment, panic attacks, being married for 28 years, and that she enjoyed spending time with her husband.  The Veteran also reported full-time employment, a good relationship with coworkers, that she was working towards a Bachelor's Degree in healthcare, and that her current grade point average was 3.3.  The Veteran denied hypervigilance, exaggerated startle response, intrusive nightmares, suicidal ideation, flashbacks, and avoidance of thoughts, feelings, or memories.  The April 2016 VA examiner assessed depressed mood, anxiety, and panic attacks that occur weekly or less often, and opined that the acquired psychiatric disorder manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from November 13, 2007, a higher initial disability rating in excess of 50 percent for service-connected acquired psychiatric disorder is not warranted as the evidence of record demonstrates that the acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anger, chronic sleep impairment, anxiety, depression, and panic attacks that occur weekly or less often.  38 C.F.R. §§ 4.3, 4.7, 4.130.  Specifically, a review of the relevant lay and medical evidence, including the VA and private treatment records, the June 2008 and April 2016 VA examination reports, and the Veteran's lay statements, does not reveal that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The evidence does not show symptoms or impairment such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, or spatial disorientation.  

The June 2008 and April 2016 VA examination reports reflect that the Veteran reported to the VA examiner that she was married, had a good relationship with her family, and was employed full-time.  The June 2008 VA examination report reflects that the Veteran denied hallucinations and suicidal or homicidal thoughts, and the June 2008 VA examiner assessed mild to moderate symptoms of depression and moderate symptoms of anxiety.  See June 2008 VA examination report.  The October 2011 VA treatment record reflects that the Veteran reported a "great" mood, that she was finally in a good place in her life, and that she had "nothing but positives to report."  The April 2016 VA examination report reflects that the Veteran reported a good relationship with coworkers, that she was working towards a Bachelor's Degree, and that her current grade point average was 3.3.  The Veteran also specifically denied hypervigilance, exaggerated startle response, intrusive nightmares, suicidal ideation, flashbacks, and avoidance of thoughts, feelings, or memories.  See April 2016 VA examination report.  In addition, the April 2016 VA examiner opined that the acquired psychiatric disorder manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Further, numerous VA treatment records reflect attendance and participation in group therapy, a community activity.  

The Board also finds that GAF scores throughout the appeal period are also compatible with a 50 percent disability rating for the service-connected acquired psychiatric disorder.  As noted above, a GAF score of 61-70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The GAF scores of 60 and 67 assigned in October 2007 and June 2008, respectively, demonstrate mild to moderate symptoms and impairment consistent with a 50 percent rating as evidenced by the Veteran's consistent and gainful employment, interpersonal relationships, and participation in community activities, like attending school and group therapy.  

While the evidence demonstrates the Veteran reported assaulting her husband on one occasion, evidence of record during the period on appeal does not indicate that the acquired psychiatric disorder manifested to the level of severity as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under hyphenated Diagnostic Code 9434-9400).  In fact, the same June 2008 VA examination report reflecting one incident of assault also reflects that the Veteran specifically denied episodes of violence.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 50 percent for service-connected acquired psychiatric disorder for the initial rating period on appeal from November 13, 2007.  Because the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly 
raised by a veteran or reasonably raised by the record during the rating appeal.  June 2008 and April 2016 VA examination reports reflect that the Veteran reported full-time employment; therefore, a TDIU issue has not been raised.


ORDER

An increased disability rating in excess of 10 percent for a right hip disability for the entire rating period from August 31, 2007 is denied.

A higher initial disability rating in excess of 50 percent for an acquired psychiatric disorder from November 13, 2007 is denied.   


REMAND

Service Connection for PTSD 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Under 38 C.F.R. § 3.304(f)(5)(2016), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran contends that the claimed PTSD is due to harassment by an ex-husband during service.  The Veteran has also indicated that the claimed PTSD is due to military sexual trauma (MST).  A January 2008 statement reflects the Veteran wrote that she was constantly harassed during service.  A June 2008 statement reflects that the Veteran indicated that she was abused by her first husband.  A September 2008 statement reflects that the Veteran wrote that she had been diagnosed with PTSD as due to MST.  

A July 2008 letter reflects that a VA clinical therapist wrote that the Veteran "shared her MST/PTSD" diagnosis and an October 2008 letter reflects that the same VA clinical therapist wrote that the Veteran "suffers from PTSD/MST."  

The April 2016 VA mental health examination report reflects that the Veteran reported being harassed during service.  At the conclusion of the examination, the April 2016 VA examiner opined that a diagnosis of PTSD was not warranted and reasoned that, while the Veteran reported exposure to harassment during service, she did not endorse symptoms consistent with a PTSD diagnosis. 

The April 2016 VA examiner did not consider the July 2008 and October 2008 letters from the VA clinical therapist, which purportedly had a diagnosis of PTSD.  In addition, no examiner has opined as to whether the claimed PTSD is due to service or offered any rationale as to how the PTSD is related to the reported in-service MST stressor.  The Board notes that the Veteran has advanced that she was harassed during service; however, in-service treatment records do not reflect treatment for symptoms now claimed to be caused by a MST.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed PTSD, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the record indicates that a personal assault occurred. 

Service Connection for a Back Disorder 

The Veteran contends generally that a back disorder is due to the service-connected right hip disorder.  See August 2007 statement.  

The April 2016 VA examination report reflects that the Veteran reported the inability to recall symptoms of back pain during service, and that symptoms of a back disorder began in approximately 1996, six years post-service.  At the conclusion of the examination, the April 2016 VA examiner opined that the back disorder was unrelated to service.  The April 2016 VA examiner reasoned that review of the service treatment records shows no complaints of back pain, to include no treatment for or any diagnosis of back disorder.  The April 2016 VA examiner also reasoned that symptoms of a back disorder were first treated in 2002, 12 years post-service.  

As to secondary service connection, the April 2016 VA examiner opined that the back disorder was unrelated to the service-connected right hip.  As reason therefore, the April 2016 VA examiner indicated that the back disorder was related to the aging process.  The April 2016 VA examiner also wrote that "[s]ince there is no secondary service connection, there is no aggravation of her back condition."  
While the April 2016 VA examiner explained the back disorder was not related to service because symptoms of a back disorder began in approximately 1996, six years post-service, the VA examiner did not adequately address whether the service-connected hip disability aggravated the back disorder; therefore, a remand is necessary to obtain the appropriate aggravation opinion.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA and private treatment.  On remand, the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the issues of service connection for PTSD and a low back disorder, to include as secondary to the service connected right hip, are REMANDED for the following action:

1.  Request the Veteran to provide information as to any
private treatment for a psychiatric disorder, including PTSD, and a back disorder not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).
      
      2.  Associate with the record all VA clinical
documentation (treatment records) pertaining to the treatment of the Veteran's mental health and back, not already of record.  

3.  Return the April 2016 VA orthopedic examination report to the VA examiner who conducted the examination for addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:
   
   A)  Is it as likely as not (i.e., probability of 50 percent or 
more) that a back disorder was caused by the service-connected right hip disability?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a back disorder was aggravated by (that is, worsened in severity beyond a normal progression) the service-connected right hip disability?

In rendering secondary service connection opinions, if it is the examiner's opinion that there is aggravation of the currently diagnosed back disorder, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

4.  Schedule a VA PTSD examination to help determine whether the Veteran has currently diagnosed PTSD that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the following:
i) PTSD diagnosis in the July 2008 and October 2008 letters from a VA clinical therapist. 
ii) Identify the specific stressor(s) underlying any PTSD diagnosis, namely, fear of hostile military activity and reported MST. 
iii) If it is the examiner's opinion that MST occurred, the examiner should specifically identify what factors this opinion is based on.

B) Is any diagnosed PTSD related to service, specifically to fear of hostile military activity and/or reported MST?  The examiner should specifically opine as to whether the nature of any diagnosed PTSD indicates that a personal assault occurred.

5.  Then readjudicate the issues of service connection for PTSD and a back disorder.  If the benefits sought remain denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


